Citation Nr: 0508005	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.  

This case was previously before the Board in June 2000, at 
which time the claim was denied.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a May 2001 Order, the Court vacated the 
Board's decision, and remanded the case for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  

Following the Court's Order, the Board directed that the 
veteran be accorded a VA medical examination in conjunction 
with his appeal.  Such an examination was scheduled in 2002, 
but the veteran did not report for this examination.  
Thereafter, in November 2002, the Board issued a decision, 
which denied the veteran's TDIU claim.  In this decision, the 
Board found that no good cause had been shown for his failure 
to appear for the VA medical examination scheduled in 2002, 
and, thus, his claim had to be denied pursuant to 38 C.F.R. § 
3.655(b) as a matter of law.  

However, it was subsequently discovered that the veteran did 
not receive adequate notice regarding the scheduling of the 
2002 VA medical examination.  Accordingly, the Board issued a 
decision that vacated the November 2002 decision in its 
entirety.  In September 2003, the Board REMANDED the case for 
an examination of the veteran.  The veteran was examined; 
however, as discussed below, the examiner did not respond to 
critical questions asked by the Board in its REMAND, so the 
case must be returned for the required medical opinion.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

A total disability rating for compensation purposes may be 
assigned where the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16 (2004).  So the 
critical question is, do the veteran's service-connected 
disabilities impair him to that extent.  In the previous 
remand, the Board asked the examiner to provide an opinion on 
what effect the veteran's service-connected residuals of 
gunshot wounds of the right upper extremity, to include his 
right shoulder, arm, and hand disabilities, have on his 
ability to work.  While the examiner provided numerous 
details, he did not provide opinions requested by the Board 
or needed to determine if the veteran meets the regulatory 
requirements for TDIU.  

Thus, while the Board regrets the further delay, a remand in 
this case is required.  Accordingly, this case is REMANDED to 
the RO for the following:

1.  The claims folder should be returned 
to the doctor who examined the veteran in 
August 2004 for the opinions required 
below.  If the August 2004 examiner is not 
available, since the findings on that 
examination report were extensive and 
detailed, another doctor may respond to 
the following questions.  If the doctor 
feels that he cannot respond to the 
following questions without another 
examination of the veteran, or additional 
tests or studies, such examinations, tests 
or studies should be done.  

?	The physician is asked to provide an 
opinion on what effect the veteran's 
service-connected residuals of 
gunshot wounds of the right upper 
extremity, to include his right 
shoulder, arm, and hand disabilities, 
have on his ability to work.  

?	The physician should provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that the 
service-connected disabilities, by 
themselves, render the veteran unable 
to secure and follow a substantially 
gainful occupation, consistent with 
his education and employment 
background but without consideration 
to his advancing age.  The examiner 
is advised that service connection is 
currently in effect for the 
following: Loss of use of right 
(dominant) hand secondary to a 
traumatic amputation of the index, 
middle and ring fingers at the distal 
one-half of the metacarpal bones with 
marked deformity of the remaining 
fingers due to ankylosis, rated 70 
percent; ankylosis of the right elbow 
secondary to malunion with fracture 
of the radius, ulna, and lower end of 
the humerus, with loss of use of the 
upper third and bowing of the middle 
third of the radius, rated 50 
percent; complete ankylosis of the 
right wrist, unfavorable, with wrist 
held in 20 degrees valar flexion 
secondary to a fracture of the distal 
ulna and traumatic neuritis of the 
ulnar nerve, rated 40 percent; 
residuals of a gunshot wound of the 
right shoulder with fracture of the 
humerus, retained foreign bodies, 
muscle atrophy and limitation of 
motion, rated 20 percent; and 
residuals of slight wounds of the 
scalp and left thigh, rated zero 
percent. 

?	To the extent possible, the clinician 
should distinguish functional 
impairment from the veteran's 
service-connected residuals of 
multiple injuries and gunshot wounds 
of the right upper extremity, to 
include the hand, wrist, elbow and 
shoulder, from any nonservice-
connected disabilities that may be 
present, to include residuals of 
multiple strokes.  The clinician is 
also asked to provide a rationale for 
any opinion expressed.  

2.  After affording the veteran an 
opportunity to provide additional argument 
or evidence supporting his claim, the RO 
should readjudicate this claim in light of 
the evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




